Citation Nr: 1225848	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  08-06 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a ganglion cyst and Dupuytren's contracture of the left hand.

2. Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel



INTRODUCTION

The Veteran had active military service from March 1966 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The issue of an increased initial evaluation for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a March 2009 statement, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew the appeal of the issue of entitlement to service connection for a ganglion cyst and Dupuytren's contracture of the left hand.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for a ganglion cyst and Dupuytren's contracture of the left hand.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant's representative has withdrawn the issue of service connection for a ganglion cyst and Dupuytren's contracture of the left hand; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for a ganglion cyst and Dupuytren's contracture of the left hand is dismissed.


REMAND

The Veteran disagrees with the assignment of an initial evaluation of 50 percent for his service-connected PTSD.  The Veteran indicated he received treatment at the Huntington, West Virginia, Vet Center.  Indeed, a January 2009 statement from the Veteran's treating Licensed Clinical Social Worker (LCSW) notes the Veteran has attended regular group and intermittent individual psychotherapy sessions since May 2005.  However, other than three statements from the LCSW, no records from the Huntington Vet Center have been associated with the claims file.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  A remand is necessary to allow any outstanding VA treatment records, including those from the Huntington Vet Center, to be obtained and associated with the claims file.

Finally, following the most recent VA examination in January 2009, the Veteran submitted a statement from his treating LCSW stating his PTSD precludes employment.  On remand, the Veteran is to be provided a new VA examination to address the current severity of his PTSD, including any effects this disability may have on his employability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding treatment records and reports from the Huntington Vet Center.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Schedule the Veteran for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies must be conducted, and any consultations deemed necessary are to be accomplished.  The examination report must include the following: 

a. A full psychiatric diagnostic assessment in accordance with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), including the nature, frequency, and severity of all current manifestations of PTSD and a Global Assessment of Functioning (GAF) score on Axis V with an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.
b. An opinion regarding the effects of the Veteran's PTSD on his ability to obtain and maintain gainful employment.  In rendering this opinion, the examiner must specifically address the January 2009 statement from the Veteran's treating LCSW.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


